Concurring and Dissenting Opinion by
Judge MacPhaxl :
While I concur in the result reached by the majority on the merits, I must respectfully dissent to that part of the majority opinion which denies the motion to quash.
I think that the facts here are clearly distinguishable from those in Bass v. Commonwealth, 485 Pa. 256, 401 A.2d 1133 (1979) and that the decision in Bass should not be extended beyond the circumstances of that case. I note that the concurring opinion by Justice Nix in Bass carefully points out that the decision reached in that case is not a revision of the accepted standards normally applied to an appeal untimely filed. The application of those standards to the instant case, in my opinion, would compel us to grant the motion to quash. Counsel who waits until the last day to file an appeal should be held accountable if his law clerk’s automobile breaks down on the way to the post office.